Citation Nr: 1430226	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back strain. 

2.  Entitlement to service connection for a degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in March 2014.  A transcript of the hearing is included in the electronic claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to ensure a total review of the evidence.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a back strain disorder was denied by an April 1973 RO rating decision; the Veteran was notified of the decision, but did not file a timely notice of disagreement and did not submit new and material evidence within one year of the rating decision.

2.  In December 2009, the Veteran requested that his claim of entitlement to service connection for a lumbar spine disorder be reopened.

3.  New evidence received since the April 1973 RO rating relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back strain.

4.  Degenerative disc disease of the lumbar spine and residuals of a back strain were not manifest during service, were not manifest within one year of separation from service, and any current diagnosis is not attributable to active service.


CONCLUSIONS OF LAW

1.  The April 1973 RO rating decision which denied entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2013).

2.  New and material evidence has been received since the April 1973 denial of entitlement to service connection for a lumbar spine disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by military service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.

A letter dated in December 2009 discussed the evidence necessary to support a claim of entitlement to service connection.  The evidence of record was discussed.  The Veteran was told that VA could help him obtain pertinent records.  In the December 2009 letter, the Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  The Board need not address Kent v. Nicholson, 20 Vet. App. 1 (2006) in the context of the new and material evidence claim because that claim is being reopened.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  A thorough VA examination was also conducted, addressing the etiology of the Veteran's claimed disabilities.

The Board recognizes that Virtual VA includes additional VA treatment records received since the June 2010 Statement of the Case and that such records reflect treatment for the low back.  However, as indicated below, the Board has conceded a current disability, and these records do not in any way address the etiology of the current back disability.  Accordingly, there is no need to remand this case for consideration of the newly received evidence, as it is not "pertinent" to the core question of etiology before the Board.  38 C.F.R. § 19.31.  

Additionally, during his hearing, the Veteran reported ongoing treatment at the Jackson VA Medical Center, and there was some discussion of additional evidence being received.  No further records has been received, however.  VA most recently updated records from this facility into Virtual VA on August 20, 2013, and there is no indication from the Veteran that he was treated after that date, or that any additional records would be relevant to the question of etiology.  The Board thus finds no need for a remand for additional records.

Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ('Justus does not require the Secretary [of VA] to consider the patently incredible to be credible').

The RO denied the Veteran's claim for service connection for a back strain in an April 1973 rating decision.  It concluded that there was no evidence showing that the Veteran had a current diagnosis of a back strain.  At that time, the evidence of record included the Veteran's service treatment records.  Since the April 1973 rating decision, additional VA and private treatment records, testimony from a March 2014 Travel Board hearing, and additional statements from the Veteran have been added to the claims file.  The Board hearing elicited testimony from the Veteran that was not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back strain.  The claim is thus reopened and, as the claim was addressed on its merits in a June 2012 Supplemental Statement of the Case, will be further addressed below.  Given the largely identical facts relevant to both this claim and the degenerative disc disease claim, these claims will be addressed in tandem below.

Service Connection Claim

Rules and Regulations

The Veteran is seeking entitlement to service connection for residuals of a back injury from an injury in service.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, '[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.'  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Analysis

The Veteran maintains that he sustained a lifting injury to his back during active service.  During a March 2014 Board hearing, the Veteran asserted that he has had continuing back pain that is related to that incident.  

The evidence clearly shows that the Veteran has a current diagnosis of a back disorder.  A March 2010 VA examination noted a diagnosis of degenerative disc disease of the back. 

As such, the critical question is whether any current back disorder was incurred in service or other incident of service.  Based on the evidence of record, the Board concludes that it was not.

Initially, service treatment records indicate the Veteran lifted a heavy weight and later developed discomfort which progressed to severe pain on August 10, 1952.  Upon physical examination, the examiner noted marked lumbar erecti spinal muscle spasm.  The Veteran also complained of headache and weakness, as well has stiffness of the neck, at which time the Veteran was admitted to the hospital.  A note indicated that by August 19, 1952, there was no limitation of motion of the extremities or lumbo-sacral area.  The Veteran was discharged from the hospital in September 2, 1952; the diagnosis was influenza.  The sick call treatment record dated from January 1953 to November 1954 is negative for complaints of a back disorder.  In a December 1954 record, the Veteran again complained of generalized soreness to include his back.  Physical examination was essentially normal, and the diagnosis was influenza.  Additional sick call treatment records dated in November 1955 were negative for complaints of a back disorder.  Separation examination dated in April 1956 showed the spine as normal.  An April 1956 chest x-ray was also normal.  

The Board notes that the first post-service diagnosis of a back problem is in a July 1998 private treatment note, more than 40 years after separation from active service and following a motor vehicle accident.  Service connection cannot be presumed as degenerative disc disease was not diagnosed within one year of separation from active service.  

Ultimately, the Board finds that the most persuasive evidence of record is the March 2010 VA examiner's opinion.  This examiner considered the Veteran's reported history and the aforementioned evidence in the service treatment record, as well as the 1998 treatment.  A diagnosis of degenerative lumbar disc disease and arthritis was rendered.  In addressing etiology, the examiner found that the Veteran  had no lumbar spine pathology documented during his military service, concluding instead that the lumbar muscle spasm described at the time of the hospital admission in 1952 and was related to an acute febrile illness that resolved after treatment.  Rather, the degenerative disc disease and arthritis were the result of injures to the back after his military discharged and a natural progression of age-related spine degeneration.  Therefore, the Veteran's current diagnosis of degenerative disc disease was not the result of a back condition during service.  

The report was based on a complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale is provided for the opinion rendered.  As noted, the examiner considered the Veteran's report of an injury in service and continuity of back pain thereafter.  Based on all the evidence, the examiner concluded that the Veteran's current back disability was not caused by or a result of any incident in military service.  The examiner's conclusion is fully explained and consistent with the evidence of record.

The Board would point out that the examiner found that the Veteran's additional functional loss during flare-ups could not be estimated without resort to speculation.  The Board is aware that opinions where the examiner is unable to provide an etiological opinion "without resort to mere speculation" will not be adequate except in those limited instances where required information is missing or can no longer be obtained, or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, this case is distinguishable from Jones because the matter of speculation, the question of additional functional loss during flare-ups, is not a critical element in this case.  The Board has conceded disability in this case, and the degree of that disability is not relevant to a service connection inquiry.  The sole question for the Board is of etiology.  On that matter, the examiner's opinion was unambiguous.  The Board accordingly need not seek clarification per Jones for this opinion. 

The Board has considered the Veteran's reports that he experienced a continuity of back problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of back problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

Conceding the Veteran had a back injury in service, there is no indication that this caused a chronic disorder as the Veteran did not complain of any back problems upon separation from service in 1956.

After service, there is no indication that the Veteran sought treatment for back problems for multiple years.  According to the evidence of record, when the Veteran first mentioned back problems, in a July 1998 private treatment record, the Veteran reported he had been in a motor vehicle accident two weeks prior.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of low back problems following separation from active service.  Rather, the physical examination of the spine was negative at the time of separation.  In addition, after the Veteran's initial in-service injury, the Veteran only sought treatment once for back pain, but continued to seek treatment for additional issues, including sinus and hand problems.  The Board finds it reasonable to conclude that had the Veteran been experiencing on-going low back problems that he would have reported these problems at the same time as other complaints.  In essence, the Board does not find the Veteran's contentions regarding a continuity of symptoms since service for his claimed low back disorder are credible.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains records of medical treatment related to the Veteran's back, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative and credible than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a VA examiner has reviewed the record and concluded that the Veteran's does not have residuals of a back injury related to service.  In assigning high probative value to this opinion, the Board notes that the physician had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA physician's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Absent reliable lay or medical evidence relating these claimed disabilities to service, the Board concludes that the claim of entitlement to service connection for back strain and degenerative disc disease must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

New and material evidence having been received to reopen a claim for entitlement to service connection for a back strain, the appeal is granted only to that extent.

Entitlement to service connection for a back strain is denied. 

Entitlement to service connection for a degenerative disc disease of the lumbar spine is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


